March 11, 2015

             CHRISTOPHER P. MORGAN, ATTORNEY-AT-LAW
                                           3009 N. Ill 35
                                        Austin, Texas 78722
      Phone (512)472-9717 /       chrismnrganlaw364 S.W.3d 292, 297-98(Tex.Crim.App.2012)
       Richardson v. State. 981 S.W.2d 453, 455(Tex.App.-El Pasol998) pet. refd
       Weinns v. State. 326 S.W.3d 189(Tex.Crim.App.2010)


Sincerely,

1st Christopher P. Morgan

Christopher P. Morgan
SB# 14435325


cc: Office of the Travis County District Attorney, Mr. M. Scott Taliaferro, by hand.